Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00106-CV

SINKIN & BARRETTO, P.L.L.C. and Stephanie Bandoske as Personal Representative of the
                Estate of Arthur Gregory Augustine, Deceased,
                                  Appellants

                                               v.

                             COHESION PROPERTIES, LTD.,
                                      Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-00637
                      Honorable Cathleen M. Stryker, Judge Presiding

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s memorandum opinion of this date, the trial court’s denial,
by operation of law, of Appellants’ motion to dismiss under the Texas Citizens Participation Act
is REVERSED and this case is REMANDED to the trial court for proceedings consistent with this
opinion. It is ORDERED that Appellants Sinkin & Barretto, P.L.L.C. and Stephanie Bandoske as
Personal Representative of the Estate of Arthur Gregory Augustine, Deceased, recover their costs
on appeal from Appellee Cohesion Properties, Ltd.

       SIGNED April 28, 2021.


                                                _____________________________
                                                Irene Rios, Justice